Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07 December 2020 has been entered.

Declaration Filed Under § 1.132
 	The declaration filed on 15 January 2021 by Applicant is acknowledged. The declaration is addressed in the response to Applicant’s traverse below.

Claim Status
Applicant’s declaration, filed on 15 January 2021, and claim amendments and arguments in the response filed 07 December 2020 are acknowledged. 
Claims 17-28 & 30-36 are pending.
Claims 1-16 & 29 are cancelled.
Claims 25, 26, 35 & 36 are withdrawn. 
No claims are amended.
Claims 17-24, 27, 28 & 30-34 have been examined on the merits. 

Examination on the merits is extended to the extent of the following species:
Polymer - crosslinked polymer of methacryloyloxy(C1-C4)alkyl tri(C1- C4)alkylammonium salts, and 
One component - glyoxylic acid in its hydrate form. 

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. It is noted foreign priority has not been perfected. An English language translation of the foreign application has not been filed. Should Applicant choose to file an English translation, the English language translation should be accompanied with a statement that the translation of the certified copy is accurate. See 37 CFR 1.55 and MPEP §§ 215 and 216.The effective filed date of the instant application is 11/08/2013.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 21 January 2021, 05 April 2021 and 11 May 2021 have been fully considered by the examiner. A signed and initialed copy of each IDS is included with the instant Office Action. 




New Objections/Rejections
Claim Objections
Claims 17, 23, 27, 28 and 30 are objected to because of the following informalities:  The grammar of claim 17 is internally inconsistent and not written in parallel. Claim 17, line 2, recites “at least one polymer chosen from cationic polymers or amphoteric polymers” (emphasis added).  Claim 17, third-to-the-last line inconsistently recites “the total amount of polymer chosen from cationic polymers and/or amphoteric polymers” (emphasis added). The analysis is the same for claims 27, 28 & 30.
Applicant may wish to consider whether an amendment to recite “the total amount of the at least one polymer chosen from cationic polymers or amphoteric polymers” would obviate the objection. 
Claim 23, line 11, has an extra space between “group” and the “;”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23 & 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 24 is rejected under 35 USC 112, second paragraph, because it depends from indefinite claim 23 but does not clarify the issue.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 17-24, 27, 28 & 30-34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rose (WO 2014/131469; Filed 09/16/2013).
Note: Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Claim Analysis: Claim 34 recites "the cosmetic composition results from the mixing of more than one composition" which is a product-by-process recitation.
M.P.E.P. § 2113-PRODUCT BY PROCESS CLAIMS states:
 "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

 M.P.E.P. § 2113 further states:

"Once a product appearing to be substantially identical is found and a 35 U.S.C. 102 /103 rejection made, the burden shifts to the Applicants to shown an unobvious difference.” “The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).”

With regard to claims 17-24, 27, 28 & 30-34, and the elected species, Rose teaches a composition and process for straightening hair with a heated iron (title; pg. 30). Rose in Gel Formulation 3 teaches a straightening gel having a pH of 1.5 to 2.5 (pg. 23-24). Rose in Gel Formulation 3 teaches the gel comprises 2 to 20% glyoxylic acid; 0.1 to 2% cationic thickening (pg. 23-24). The glyoxylic acid is in admixture with water in the composition; thereby, the glyoxylic acid is in hydrate form. Rose teaches “preferably [the composition] is free of sulfur-based reducing agents.
While there is not a single example comprising each of the claimed components, the dicarbonyl compound of Formula (I)/glyoxylic acid, cationic polymer/polyquaternium-37, and water are included among short lists of reagents.  It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the elements as claimed by known methods with no change in their respective functions, and the combination yielding nothing more than predictable results.
With regard to the recited amounts of water, “dicarbonyl compounds of formula (1)…”/glyoxylic acid, cationic polymer/polyquaternium-37, pH range and ratio of “dicarbonyl compounds of formula (1)…”/glyoxylic acid to cationic polymer/polyquaternium-37, Rose teaches these parameters with value which fall within or overlap with the claimed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)

Claims 17-24, 27, 28 & 30-34 are rejected under 35 U.S.C. 103 as being unpatentable over Mannozzi (WO 2011/104282; Published 09/01/2011; Applicant Supplied: IDS-10/31/2015) and Muller [(US 2006/0150344); as evidenced by Salcare SC 95 (Published: 08/2012)]. 
Claim Analysis: Claim 34 is analyzed as above with respect to the product by process recitations.

Mannozzi does not teach the composition comprises a cationic polymer which is a crosslinked polymer of methacryloyloxy(C1-C4)alkyl tri(C1-C4)alkylammonium salt/Polymer (1) or the ratio of hydrated glyoxylic acid to Polymer (1). 
In the same field of invention, Muller teaches a method for smoothening/straightening curly hair using a heated iron ([0029] & [0033]). Muller teaches the field of their invention is 
The Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. 
Exemplary rationales that may support a conclusion of obviousness include: 
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel. 
Here, at least rationale (A) may be employed in which it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to have modified Mannozzi’s hair straightening composition adding 0.01 to 10 wt. % of crosslinked, poly (methacryloyl oxyethyl trimethyl ammonium chloride)[(i.e. INCI name Polyquaternium-37); yielding a “weight ratio of the total amount of the component chosen from
dicarbonyl compounds of formula (I)….to the total amount of polymer chosen from cationic polymers….” of 0.5-2500, including 2.5] as suggested by Muller because Mannozzi’s hair straightening composition softens hair and may comprise ozonized jojoba oil which is a moisturizer/emollient and Polyquaternium-37 is a conditioner and moisturizer used in hair 
With regard to the ranges for the pH; the amounts of hydrated glyoxylic acid and the copolymer of crosslinked, poly (methacryloyl oxyethyl trimethyl ammonium chloride); and the weight ratio, the teachings of Mannozzi and Muller suggest these parameters with values which overlap or fall within the claimed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
With specific regard to claim 34, the combined teachings of Mannozzi and Muller suggest a formulation in which results from the mixing of more than one composition, including Salcare SC 95 which is a dispersion of Polyquaternium-37 in oil. 
In the alternative, it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to have modified Mannozzi’s hair straightening composition substituting Mannozzi’s ozonized jojoba oil with 0.01 to 10 wt. % of crosslinked, poly (methacryloyl oxyethyl trimethyl ammonium chloride)[(i.e. INCI name Polyquaternium-37); yielding a  “weight ratio of the total amount of the component chosen from dicarbonyl compounds of formula (I)….to the total amount of polymer chosen from cationic polymers….” of 0.5-2500, including 2.5], as suggested by Muller’s teachings because Mannozzi’s ozonized jojoba oil is a moisturizer/emollient used in hair straightening compositions and Polyquaternium-37 is a conditioner and moisturizer used in hair straightening/smoothing compositions. The 
With regard to the ranges for the pH; the amounts of hydrated glyoxylic acid and the copolymer of crosslinked, poly (methacryloyl oxyethyl trimethyl ammonium chloride); and the weight ratio; the teachings of Mannozzi and Muller suggest these parameters with values which overlap or fall within the claimed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
With specific regard to claim 34, the combined teachings of Mannozzi and Muller suggest a formulation in which results from the mixing of more than one composition, including Salcare SC 95 which is a dispersion of Polyquaternium-37 in oil. 

Response to Arguments
The declaration under 37 CFR 1.132 filed 15 January 2021 is insufficient to overcome the rejection of the claims because:
It refer(s) only to the system described in the above referenced application and not to the individual claims of the application.  Thus, there is no showing that the objective evidence of nonobviousness is commensurate in scope with the claims.  See MPEP § 716.
The evidence supplied is not commensurate with the claims including the composition and claimed ranges for the dicarbonyl formulation, polymer and weight ratio of dicarbonyl compound to polymer (Declaration, pg. 2-8; reply, pg. 19, 21 & 22). In particular, base claim 17 is generic to the cosmetic but the declaration and arguments only address hair straighteners. Also, base claim 17 is generic to the dicarbonyl compound, the cationic or amphoteric polymers and the amount of the cationic or amphoteric polymers. Yet, the proffered data presented is a single composition having a single dicarbonyl compound (i.e. glyoxylic acid) in a single amount, and a single cationic polymer (i.e. polyquaternium-37) in a single amount which result in just ONE ratio. In other words, the showing of unexpected results were not shown to occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). This is particularly salient for the weight ratio. One ratio (i.e. one data point) is not sufficient to show a range of weight ratios. A range of weight ratios would be 8:2 (i.e. 4); 3:1 (i.e. 3); and 4:2 (i.e. 2).
Declarant has not shown the differences in the LG (i.e. visual properties) are significant (Declaration, pg. 4 & 6; reply, pg. 21. The burden is on Declarant to establish the results are unexpected and significant (MPEP 716.02(b).I. The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (emphasis added). 
Declarant argues unclaimed features as it pertains to the inventive Composition stability as compared to that of Comparison B & C. After 10 days, Composition A was stable and homogenous while Compositions B and C were not (Declaration, pg. 
Declarant presents opinions that one of ordinary skill would not have predicted such surprisingly improved effects and properties in a cosmetic composition used to treat hair and that one would reasonably expect these beneficial properties to be similar across the full scope of “the components chosen from dicarbonyl compounds of the claimed formula (I)… and the full scope of the polymers chosen from cationic polymers or amphoteric polymers recited in the claims” (Declaration, pg. 7; reply, pg. 19 & 22). This is not persuasive because “such testimony is entitled to consideration and some weight so long as the opinion is not on the ultimate legal conclusion at issue” (MPEP 716.01 (c) III). “Although an affidavit or declaration which states only conclusions may have some probative value, such an affidavit or declaration may have little weight when considered in light of all the evidence of record in the application. In re Brandstadter, 484 F.2d 1395, 179 USPQ 286 (CCPA 1973)” (MPEP 716.01 (c) III). In the instant case, Rose exemplifies a hair straightener comprising glyoxylic acid and polyquaternium-37 and more broadly teaches these reagents in amounts which overlap or fall within claimed ranges, resulting in the claimed ratio.  Mannozzi teaches a hair straighter containing glyoxylic acid in an amount which overlaps with the claimed range and implicitly teaches inclusion of emollient/moisturizer in the straightening formulation through inclusion of ozonized jojoba oil. Muller teaches a hair straightener which may contain glyoxylic acid and does contain Polyquaternium-37 as a conditioning agent/moisturizer as an inventive prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.

Maintained Rejections
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 
Claims 17-19, 21, 22, 27, 28 & 30-32 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6, 22 & 27 of US Patent No. 6,241,784; claims 
Note: The following rejection has been expanded to address the broader limitations of: A) the genus of cationic polymer and B) dicarbonyl compound of formula I (e.g. pyruvic acid, oxalic acid and salts thereof). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because both the application and the ‘784, ‘325 & ‘537 patents recite a cosmetic composition for treating keratin fibers comprising pyruvic acid, water (i.e. aqueous composition), and cationic polymers. The claims of the ‘784, '325 &‘537 patents recite the pyruvic acid and its salts are a donor and the donor is present in an amount ranging from 0.01 to 20% by weight. It would be obvious to adjust the amount of cationic polymer and water to improve the viscosity of the composition and its substantivity to hair to yield the recited ratio. 
It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 
The claims ‘784, '325, ‘534, ‘537 ‘145, ‘477, ‘477, ‘539 & ‘133  patents do not require a reducing agent nor are reducing agents actively recited.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because both the application and the claims of the ‘534, ‘145, ‘477, ‘646, ‘539 & '133 patents recite a cosmetic composition for treating keratin fibers which may be hair comprising water, an oxidoreductase which is pyruvate oxidase, and a donor for an the oxidase in an amount 
It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 

The pending claims are therefore an obvious variant of the conflicting, patented claims.



Claims 17-19, 21, 22, 27, 28, 30-32 & 34 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-35 of copending Application No. 14/441,311 (claims filed 05/24/2020). 
Note: The following rejection has been expanded to address the broader limitations of: A) the genus of cationic polymer (e.g. a cationic silicone) and B) dicarbonyl compound of formula I (e.g. pyruvic acid, oxalic acid and salts thereof). 
*With respect to Application No. 14/441311, the claims are drawn to a method but the composition recited for use in the method reads on the instant composition. The obviousness type double patenting rejection has been applied to expedite prosecution. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the ‘311 application recite a cosmetic composition for treating keratin fibers comprising dicarbonyl compounds of formula I, water and cationic polymers in amounts which overlap with those recited by the instant application, leading to the recited ratio. The ‘311 recites the composition is formed by mixing together several compositions. The ‘311 in claim 18 recites the method is performed without a step based on a reducing agent. 
In re Aller, 105 USPQ 233. 
The copending claims are therefore an obvious variant of the conflicting, copending claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 

Response to Arguments
Applicant makes no specific arguments pertaining to the outstanding double patent rejections in the arguments, supplemental response or declaration. 

Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI K MATTISON whose telephone number is (571)270-5866. The examiner can normally be reached 9-7 (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Blanchard can be reached on 5712720827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LORI K MATTISON/            Examiner, Art Unit 1619      

/NICOLE P BABSON/            Primary Examiner, Art Unit 1619